DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Drawings Objections 
           MATERIAL NOT SHOWN
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a tilting device, an extendable leaf, a plurality of rollers, a trap door, a rope, a cable, a parachute, or a dropping device, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The above are only examples of such informalities.  The Applicant is required to review the entire drawings and correct all such informalities.

                                                       Reference of prior art 

Tripier-Larivaud.  (US 20100200694, LANDING AREA FOR AIR MACHINES OR VEHICLES COMPRISING EXTENDABLE RECEPTION MEANS).
Tremblay et al.  (US 20190367184, Multifunctional motorized box and landing pad for automatic drone package delivery).
O'Toole.  (US 20160159496, Drone Docking Station and Delivery System).
Burgess et al.  (US 9302770, Payload-release device and operation thereof).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2 and 4-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripier-Larivaud and further in view of Tremblay.

Re claim 1    Referring to the figures and the Detailed Description, Tripier-Larivaud discloses:
 A delivery tower for receiving a package from an aerial vehicle, the delivery tower comprising:
 a landing pad (fig’s. 15-22, items 10 and 11); and
 a first leg pivotally coupled to a second leg (fig’s. 15-22, first and second legs of item 28), 
wherein the first leg and second leg are pivotally coupled to the landing pad (fig’s. 15-22, first and second legs of items 28, 10 and 11), and 
wherein the landing pad is configured to move between a first, folded position and a second, unfolded position (fig’s. 15-22), and 
However Tripier-Larivaud fails to teach as disclosed by Tremblay:    in the second, unfolded position, the delivery tower is configured to receive a package from the aerial vehicle (¶ 0019),  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Tremblay teachings of in the second, unfolded position, the delivery tower is configured to receive a package from the aerial vehicle into the Tripier-Larivaud to secure the package from theft, vandalism, animals and the weather.
wherein the delivery tower is configured to communicate with the aerial vehicle or a consumer and is further configure to automatically move between the first, folded position and the second, unfolded position after receipt of a signal from the aerial vehicle or the consumer (Tripier-Larivaud  ¶ 0057). 

Re claim 2    Referring to the figures and the Detailed Description, Tripier-Larivaud, as modified above, discloses: The delivery tower of claim 1, further comprising a plurality of pivot points and a plurality of linkages, the plurality of pivot points and plurality of linkages configured to allow movement of the landing pad, first leg, and second leg between the first, folded position and the second, unfolded position (Tremblay fig’s. 15, 17, 19 and 21, the scissored lifting devices 28 comprises a plurality of pivot points and a plurality of linkages). 

Re claim 4    Referring to the figures and the Detailed Description, Tripier-Larivaud, as modified above, discloses:  The delivery tower of claim 1, further comprising a lockbox for holding the package until retrieval by a consumer (Tremblay col. 7, l 9-12). 

Re claim 5    Referring to the figures and the Detailed Description, Tripier-Larivaud, as modified above, discloses:  The delivery tower of claim 1, wherein in the first, folded position, the delivery tower is located flush with one of an outside building wall and a building roof (Tripier-Larivaud fig. 15 and ¶ 0010, fig. 15 depicts the delivery tower is located to be flush with a building roof similar to fig. 15, since ¶ 0010 recites “the landing area of the invention may be installed on any surface” that includes a building roof and ¶ 0046 recites to install the landing area on or inside any other type of vehicle, terrain, or natural or artificial structure). 

Re claim 6    Referring to the figures and the Detailed Description, Tripier-Larivaud, as modified above, discloses:  The delivery tower of claim 5, wherein the delivery tower further comprises an interior opening for retrieval of the package from inside a building (Tremblay ¶ 0057, when installed on  a building roof). 

Re claim 7    Referring to the figures and the Detailed Description, Tripier-Larivaud, as modified above, discloses:  The delivery tower of claim 1, wherein the delivery tower is coupled to an outside building wall or a building roof (Tripier-Larivaud fig. 15 and ¶ 0010, ¶ 0010 “the landing area of the invention may be installed on any surface” that includes a building roof). 

Re claim 8    Referring to the figures and the Detailed Description, Tripier-Larivaud, as modified above, discloses:  The delivery tower of claim 1, further comprising at least one of a recharging station, a sweeper rod, a security camera, or a permanent resident aerial vehicle (Tremblay ¶ 0035). 

Re claim 9    Referring to the figures and the Detailed Description, Tripier-Larivaud, as modified above, discloses:  A method for aerial delivery of a package to a delivery location, the method comprising: 
providing a delivery tower on a consumer's property;
 moving the delivery tower from a first location to a second location, the second location including an open space (Tripier-Larivaud fig. 15 and ¶ 0010, fig. 15 depicts the delivery tower is located on a consumer's property including an open space such as a building roof, since ¶ 0010 recites “the landing area of the invention may be installed on any surface” that includes a building roof and ¶ 0046 recites to install the landing area on or inside any other type of vehicle, terrain, or natural or artificial structure);
 unfolding the delivery tower to a first position having a landing pad of the delivery tower in a substantially horizontal position;
depositing the package from an aerial vehicle onto the landing pad of the delivery tower; folding the delivery tower to a second position configured for storage;
 retrieving the package from the landing pad; and 
storing the delivery tower in the second position. 

Re claim 10    Referring to the figures and the Detailed Description, Tripier-Larivaud, as modified above, discloses:  The method of claim 9, wherein unfolding the delivery tower further comprises pivoting a plurality of linkages such that the landing pad moves to the substantially horizontal position (Tremblay fig’s. 15, 17, 19 and 21, the scissored lifting devices 28 comprises a plurality of pivot points and a plurality of linkages wherein the landing pad moves to the substantially horizontal position). 

Re claim 11    Referring to the figures and the Detailed Description, Tripier-Larivaud, as modified above, discloses:  The method of claim 9, wherein the delivery tower is coupled to an outside building wall or a building roof (Tripier-Larivaud fig. 15 and ¶ 0010, fig. 15 depicts the delivery tower is located on a consumer's property including an open space such as a building roof, since ¶ 0010 recites “the landing area of the invention may be installed on any surface” that includes a building roof and ¶ 0046 recites to install the landing area on or inside any other type of vehicle, terrain, or natural or artificial structure). 

Re claim 12    Referring to the figures and the Detailed Description, Tripier-Larivaud, as modified above, discloses:  The method of claim 11, wherein folding the delivery tower further comprises moving the delivery tower to a position substantially flush with the outside building wall or building roof (Tripier-Larivaud fig. 15 and ¶ 0010, fig. 15 depicts the delivery tower is located to be flush with a building roof similar to fig. 15, since ¶ 0010 recites “the landing area of the invention may be installed on any surface” that includes a building roof and ¶ 0046 recites to install the landing area on or inside any other type of vehicle, terrain, or natural or artificial structure). 

Claim(s) 3 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripier-Larivaud in view of Tremblay and further in view of O'Toole.

Re claim 3    Referring to the figures and the Detailed Description, Tripier-Larivaud, as modified above, fails to teach as disclosed by O'Toole:  The delivery tower of claim 1, further comprising at least one of a tilting device, an extendable leaf, a plurality of rollers, a trap door, or a slide (¶ 0025).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the O'Toole teachings of at least one of a tilting device, an extendable leaf, a plurality of rollers, a trap door, or a slide into the Tripier-Larivaud, as modified above, to allow the goods released into the box to slide to a gentle halt and not be damaged by an abrupt stop onto a flat surface.

Re claim 14    Referring to the figures and the Detailed Description, Tripier-Larivaud, as modified above, fails to teach as disclosed by O'Toole: The method of claim 9, wherein retrieving the package from the landing pad includes at least one of tilting the landing pad from a horizontal position to an angled position, rolling the package on rollers, sliding the package down a slide, or extending a leaf of the landing pad (¶ 0025).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the O'Toole teachings of retrieving the package from the landing pad includes at least one of tilting the landing pad from a horizontal position to an angled position, rolling the package on rollers, sliding the package down a slide, or extending a leaf of the landing pad into the Tripier-Larivaud, as modified above, to allow the goods released into the box to slide to a gentle halt and not be damaged by an abrupt stop onto a flat surface.

Claim(s) 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripier-Larivaud in view of Tremblay and further in view of Burgess.

Re claim 13    Referring to the figures and the Detailed Description, Tripier-Larivaud, as modified above, fails to teach as disclosed by Burgess:  The method of claim 9, wherein depositing the package further comprises lowering the package from the aerial vehicle on a rope, on a cable, with a parachute, or with a dropping device (fig’s. 1A-1C). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Burgess teachings of depositing the package further comprises lowering the package from the aerial vehicle on a rope, on a cable, with a parachute, or with a dropping device into the Tripier-Larivaud, as modified above, to allow for the package delivery without landing to save time.

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642